Name: Council Regulation (EC) No 57/1999 of 18 December 1998 allocating for 1999 catch quotas between Member States for vessels fishing in Estonian waters
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 L 13/93EN Official Journal of the European Communities18.1.1999 COUNCIL REGULATION (EC) No 57/1999 of 18 December 1998 allocating for 1999 catch quotas between Member States for vessels fishing in Estonian waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Estonia (2), and in particular Articles 3 and 6 thereof, the Community and Estonia have held consultations concerning their mutual fishing rights for 1999 and the management of common living resources; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1999 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to implement, for 1999, the results of the consultations held with Estonia; Whereas to ensure efficient management of the catch possibilities available in Estonian waters, quotas should be allocated among Member States in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 332, 20.12.1996, p. 16. (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1997, p. 1). Whereas additional conditions for the year-to-year management of TACs and quotas, in accordance with the provisions laid down in Article 2 of Regulation (EC) No 847/96 (4), were not agreed with Estonia; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1999 vessels flying the flag of a Member State are hereby authorised to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Estonia. Article 2 The financial contribution provided for in Article 4 of the Agreement on fisheries relations between the European Community and the Republic of Estonia shall be set for the period referred to in Article 1 at ECU 519 000, payable to an account designated by Estonia. Article 3 Stocks referred to in the Annex shall not be subject to the conditions laid down in Articles 2, 3 and 5(2) of Regulation (EC) No 847/96. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. (4) OJ L 115, 9.5.1996, p. 3. L 13/94 EN Official Journal of the European Communities 18.1.1999 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER ANNEX Allocation of Community catch quotas in Estonian waters for 1999 (in tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod IIId 763 Denmark 186 Finland 80 Germany 84 Sweden 150 Herring IIId 3 000 Denmark 1 431 Finland 0 Germany 1 073 Sweden 496 Salmon IIId 5 400 Denmark 2 626 Finland 2 526 Germany 292 Sweden 1 306 Sprat IIId 13 000 Denmark 7 560 Finland 0 Germany 2 010 Sweden 3 430